DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The amendment to the claim languages filed on 1/10/22 has been fully considered and made of record, claims 2- 21 are now pending in that 2-7 and 16-21 are subject of rejoinder (see below).

Claims rejoinder
Claim 8 is generic and allowable. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 2-7 and 15-21, directed to system or also including all of allowable feature of allowable generic claim 8, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 7/1/21 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Objections
s 2-21 are objected to because of the following informalities: 
“to effectuate the direct transfer” (claim 8, lines 12-13) should be changed to: --" to effectuate the direct transfer” (claims 2, 8, 16, about lines 12-13) should be changed to: --” , said transfer mechanism configured to effectuate the direct transfer of the semiconductor device die”--.  Appropriate correction is required.
The above is example of inconsistency and problematic issue noticed by the Examiner. Applicant is respectfully asked to review the entire application for any deficiency that may still be present in the pending above claims.

Response to Arguments
Applicant's arguments filed on or about 1/10/22 regarding that the prior art does not teach the specific features of “the second conveyance mechanism including a first portion and a second portion to clamp the second substrate adjacent to the first side of the first substrate, wherein the first portion of the second conveyance mechanism has a concave shape and the second portion of the second conveyance mechanism has a convex counter shape corresponding to the concave shape of the first portion”(see under the “Remakes” (e.g., bottom of page 2 and top of page 3) this has been carefully evaluated and/or reconsidered and perhaps found to be persuasive.   Thus, the current rejection has been removed.  
Further, the above features also found in each of linking claims 2 and 15 thus claims 2-7 and 15-21 have been rejoined (see under the claims rejoinder above).

Conclusion
This application is in condition for allowance except for the claim objections set forth above.     
 closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt